Ketcham, S.
The executors must be charged with $24,-668.75, on account of the fifty-five bonds of the Turkish Bath Company, under such findings as to their dealings with the securities mentioned as will accord with the evidence.
Interest on the sum last named should be charged at the rate of six per cent, with annual rests. The case, in its general features, justifies the extreme interest penalty; but, penalty or none, the accountants have the advantage of the note taken for $24,268.75, which carries interest payable at intervals of six months. This, though taken by the executors as such, must be regarded as their own individually, under a finding charging them with the value of the bonds, and upon the proofs neither the surviving executor nor the representative of the deceased executor can ask that the interest to be *71paid to the beneficiaries be less than that which thus became payable to them.
It is not conceivable that the disposition by the executors of a portion of the estate, if unlawful, can be approved upon this accounting at the election of a portion of the persons interested. Any beneficiary may personally commute his rights in any manner agreeable to the accountants and himself, but he cannot require any adjustment of the general account which would vary from the legal effect of the evidence or the just demands of creditors or other beneficiaries.
Both executors became chargeable with six years’ interest upon the club bonds. The surviving executor had possession of these bonds. He accounts for interest thereon up to July, 1902, and the club paid interest on the bond issue generally up to July 8, 1908. Thereafter, in the lifetime of the executor now deceased, the bonds were sold to a reorganization committee of the club. The charge of six years’ interest is, therefore, necessary whether the executors received it or with ordinary diligence should have received it.
The items with which the executors are found chargeable must be incorporated in a re-statement of the account of the surviving executor, but in the accounting of the executor of the deceased executor the finding and decree in these respects must be confined to such statement and direction as will present the liability of the deceased executor at his death for the sums which would have been chargeable to him if he had accounted in his own person. The account of the executor of the deceased executor so far as it affects the accountant personally must be approved.
Decree should be submitted in each proceeding in accordance with these views.
Decreed accordingly.